Citation Nr: 1814223	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  13-26 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for adjustment disorder with depressive mood, prior to November 8, 2016, and in excess of 70 percent thereafter.

2.  Entitlement to a disability rating in excess of 30 percent for cluster headaches.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1978.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  This case was previously before the Board in September 2016, when it was remanded for additional development.  The Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).  In July 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  At the hearing, the Veteran waived RO review of new evidence.

The Board notes that in a July 2013 rating decision, the RO increased the rating of the Veteran's service-connected adjustment disorder from 10 percent to 30 percent, effective August 27, 2010, the date of claim.  Subsequently, in a July 2017 rating decision, the RO increased the rating to 70 percent, effective November 8, 2016.  The Veteran since has continued to appeal for even higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (it is presumed a claimant is seeking the greatest possible rating for a disability unless he/she specifically indicates otherwise).


FINDINGS OF FACT

1.  Prior to November 8, 2016, the Veteran's adjustment disorder has been characterized by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  It was not characterized by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

2.  From November 8, 2016, the Veteran's adjustment disorder has been characterized by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  At no point during the appeal has his adjustment disorder been characterized as total occupational and social impairment.

3.  Throughout the appeal period, the Veteran's cluster headaches have been characterized by characteristic prostrating attacking occurring on an average once a month over the last several months.  At no point during the appeal have the Veteran's cluster headaches been characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  Prior to November 8, 2016, the criteria for a disability rating in excess of 30 percent for adjustment disorder with depressive mood have not been met.  
38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.130, Diagnostic Code (DC) 9434, General Rating Formula for Mental Disorders (2017).

2.  From November 8, 2016, the criteria for a disability rating in excess of 70 percent for adjustment disorder with depressive mood have not been met.  
38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.130, DC 9434, General Rating Formula for Mental Disorders (2017).

3.  The criteria for a disability rating in excess of 30 percent for cluster headaches have not been met.  38 U.S.C. §§ 1155, 5102, 5103, 5103A (2012); 38 C.F.R. 
§§ 3.159, 3.321(a), 4.1, 4.3, 4.7, 4.124a, DC 8100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).   

The Board also notes that, with regard to the claims decided herein, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104, (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  With initial evaluations, as here, separate evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.


Increased Rating for Adjustment Disorder

The Veteran asserts that his adjustment disorder with depressive mood warrants a rating higher than the initial 30 percent assigned prior to November 8, 2016, and in excess of 70 percent thereafter.  Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 U.S.C. § 4.130, DC 9434, General Rating Formula for Mental Disorders (2017).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affection the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

The maximum 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal person hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Prior to November 8, 2016

In a November 2010 VA examination report, the Veteran noted that he had been separated from his wife since 2003 and had been living with his son.  The Veteran reported that he watched TV but had a hard time doing chores because of his headache pain and his lack of motivation.  He stated that he "doesn't do much of anything."  Even when he does not have headache pain, the Veteran reported that he still "sits around doing nothing."  The Veteran noted no suicidal ideation.

Upon examination, the Veteran appeared appropriately groomed and dressed.  His behavior was appropriate and he was noted to be open and fully cooperative.  The VA examiner noted that the Veteran was oriented in all three spheres, his mood was described as "sleepy," but he displayed a full range of affect and laughed often.  The Veteran's rhythms and patterns of speech were unremarkable and the content of his speech was clear, coherent, and goal directed.  There was no evidence of tangentiality or loose associations.  The VA examiner noted that there was no evidence of psychotic symptoms including auditory or visual hallucinations, paranoid ideation, or ideas of reverence.  The Veteran had no suicidal or homicidal ideation.  His concentration skills and short term memory appeared to be impacted by his headaches.  The Veteran's abstract reasoning and impulse control were intact and his insight and judgment appeared to be adequate.  

The VA examiner noted that the Veteran was fully independent with regard to activities and chores of daily living.  The Veteran was diagnosed with adjustment disorder with depressed mood.  His symptoms were mild to moderate and he experienced his symptoms nearly every day.  The Veteran was assigned a Global Assessment of Functioning (GAF) score of 60.  The VA examiner noted that the Veteran experienced moderate difficulties in social and occupational functioning.  His functional impairments included loss of self-worth, depressed mood, decreased motivation and interest, and occasional neglect of personal hygiene.  

Based on the above analysis, prior to November 8, 2016, the Board determines that the Veteran's adjustment disorder with depressive mood most nearly approximates the already assigned 30 percent disability rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9434, General Rating Formula for Mental Disorders (2017).  At no point prior to November 8, 2016 was the Veteran's adjustment disorder characterized by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Id.

From November 8, 2016

In a November 2016 VA mental disorders examination report, the Veteran noted symptoms of depressed mood, loss of energy and motivation, feelings of hopelessness  and helplessness due to pain, attention and concentration difficulty, social isolation, and chronic sleep impairment.  The Veteran denied irritability, tearfulness, and suicidal and homicidal ideation.  The VA examiner described the Veteran's depressive disorder as occupational and social impairment with reduced reliability and productivity.  

The Veteran reported being married for 26 years, but had been separated from his wife since 2003.  He noted that he lived with his son, whom he had a positive relationship with.  The Veteran reported he had one friend and had lost touch with his other friends due to his loss of interest and lack of social interaction.  Upon examination, the Veteran had symptoms of depressed mood, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  The examiner described the Veteran as having a depressed mood, his affect was congruent to content.  The Veteran denied suicidal and homicidal ideation.  The examiner noted that the Veteran's depressive symptoms would not preclude gainful employment.  Previously, the Veteran worked at the post office from 1987 to 2006.  He left on disability because of his back.  

Based on the above analysis, from November 8, 2016, the Board determines that the Veteran's adjustment disorder with depressive mood most nearly approximates the already assigned 70 percent disability rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9434, General Rating Formula for Mental Disorders (2017).  At no point was the Veteran's adjustment disorder characterized by total occupational and social impairment, or the other symptoms listed in the criteria for a 100 percent evaluation.  Id.

Increased Rating for Cluster Headaches

The Veteran contends that his cluster headaches are more severe than the assigned 30 percent disability rating.  The Board notes that the Veteran's cluster headaches are rated as 30 percent disabling effective November 1, 1990.  The Veteran's cluster headaches have been rated under 38 C.F.R. § 4.124a, DC 8100 (2017).

DC 8100 provides ratings for migraines.  A 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  Id.  The maximum 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  

In a September 2010 VA examination report, the Veteran noted that he had cluster headaches which were mostly confined to the left eye and occurred in paroxysms on the left eye.  He reported that they were moderately severe, throbbing, associated with tearing, watering, rhinorrhea, and congestion of the left eye which lasted 10 to 30 minutes, but sometimes lasted a couple hours.  The Veteran stated that sometimes he would have several headaches in a week and sometimes none.  He noted that in the 1990s, he also started experiencing migraines after developing a cervical spine condition.  The Veteran reported that he had, on average, about three headaches a week, located mostly in the back of his head and occipital regions.  The headaches could be transmitted with moderate to severe throbbing sensations to the parietal area.  These headaches were associated with nausea.

The VA examiner noted that the Veteran was able to continue his daily activities and routine.  The examiner reported that the Veteran's headaches were not severe or prostrating in nature.  The Veteran did not require any emergency room visits or hospitalizations.  The examiner noted that the Veteran could control his headaches through medication and bed rest in a quiet dark room.  The Veteran had, on average, about five to six cluster headaches a month and two to three migraines a week, which were separate and started several years after the cluster headaches were diagnosed.  The examiner described the Veteran's migraine headaches as moderately severe and recurrent from time to time.  However, the examiner noted that the migraine headaches were also not severe or prostrating in nature.

In a November 2016 VA examination report, the Veteran noted a history of throbbing headaches in the frontal part of his head.  Upon examination, the VA examiner reported that the Veteran experienced headache pain that was pulsating or throbbing, was localized to one side of the head sometimes, but also was characterized by pain on both sides of the head.  Non-headache symptoms were nausea and sensitivity to light and sound.  The VA examiner did not indicate that the Veteran's headaches caused prostrating attacks.  Furthermore, the examiner noted that the Veteran's headache condition would not impact his ability to work.  The examiner described the headaches as moderate.

Based on this record, throughout the period on appeal, the Veteran's cluster headaches more nearly approximate the already assigned 30 percent disability rating under DC 8100.  His headaches have been of a degree of severity and frequency commensurate with characteristic prostrating attacks occurring on an average once a month over the last several months.   38 C.F.R. § 4.124a, DC 8100.  As discussed above, to warrant the maximum 50 percent disability rating under DC 8100, the Veteran must have migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  The Board is unable to identify any clinical findings that would warrant a 50 percent evaluation for the Veteran's cluster headaches at any point during the appeal.
Concluding matters

For the claims under appeal, the Board has not overlooked the lay statements and testimony with regard to the nature and severity of the Veteran's service-connected adjustment disorder and cluster headaches.  Laypersons are competent to report on factual matters for which they had firsthand knowledge; and the Board finds that the reports concerning symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no basis for concluding that the Veteran, or others, is competent to determine how severe his service-connected adjustment disorder, with depressive mood, and cluster headaches are in light of the applicable diagnostic criteria, and in the absence of specialized medical training, which in this case has not been established.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

As such, the Board has accorded the objective medical findings and evaluations provided by the September 2010, November 2010, and November 2016 VA examiners greater probative weight in determining the nature and severity of the Veteran's service-connected adjustment disorder, with depressive mood, and cluster headaches throughout the appeal period.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).
	
Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, while the Veteran is no longer working and receives Social Security Administration (SSA) disability benefits, he has not specifically argued, and the record does not otherwise reflect, that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  The Board notes that the Veteran's psychiatric disorder is referenced in a favorable March 2010 (SSA) decision, but the primary diagnosis cited in this decision is a back disorder, and the Veteran has not separately argued during the pendency of this appeal that the disorders addressed in this decision preclude substantially gainful employment.  Indeed, during his November 2016 VA mental disorders examination, the Veteran cited his back disability (for which service connection is not in effect) as his reason for leaving his previous occupation.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.


ORDER

Entitlement to an initial disability rating in excess of 30 percent for adjustment disorder with depressive mood, prior to November 8, 2016, and in excess of 70 percent thereafter, is denied. 

Entitlement to a disability rating in excess of 30 percent for cluster headaches is denied.




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


